UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4865


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDRE LAMONT SUITT, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00029-CCE-1)


Submitted:   May 23, 2013                       Decided:   May 28, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eugene E. Lester, III, SHARPLESS & STAVOLA, PA, Greensboro,
North Carolina, for Appellant.      Ripley Rand, United States
Attorney, Michael A. DeFranco, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Andre Lamont Suitt, Jr., pled guilty pursuant to a

written plea agreement to possession with intent to distribute

cocaine hydrochloride, 21 U.S.C. § 841(a)(1), (b)(1)(C) (2006),

carrying and using a firearm during and in relation to a drug

trafficking crime, 18 U.S.C. § 924(c)(1)(A)(i), and possession

of   a   firearm    by    a   convicted      felon,     18   U.S.C.     §§   922(g)(1),

924(a)(2) (2006).             He was sentenced to 180 months in prison.

Suitt now appeals, claiming that the district court erred when

it applied the kidnapping cross reference under U.S. Sentencing

Guidelines    Manual       (“USSG”)    §§    2K2.1(c)(1)(A),       2X1.1(a),     2A4.1

(2011), to calculate his Guidelines range.                   We affirm.

            We review a sentence for reasonableness, applying an

abuse-of-discretion standard.                Gall v. United States, 552 U.S.

38, 51 (2007).            In determining procedural reasonableness, we

consider whether the district court properly calculated Suitt’s

Sentencing Guidelines range.                Id. at 49–51.         The court reviews

the district court’s factual findings for clear error and its

legal conclusions de novo.              United States v. Llamas, 599 F.3d

381, 387 (4th Cir. 2010).

            Suitt        contends     that       his   sentence    is    procedurally

unreasonable       because      the    kidnapping        cross     reference,     USSG

§§ 2K2.1(c)(1)(A), 2X1.1(a), 2A4.1, was incorrectly applied to



                                             2
him.    The cross reference applies “[i]f the defendant used or

possessed       any       firearm       or       ammunition          in    connection         with    the

commission      .     .     .    of   another          offense.”           USSG    §       2K2.1(c)(1).

Suitt     argues           that       the     district            court      improperly           deemed

kidnapping       as        “another         offense”         for     purposes      of       the   cross

reference       when       the    underlying               conduct    in    this       case    did    not

constitute       a     violation            of     the       federal       kidnapping         statute.

Instead, Suitt maintains, the district court should have used

the    guideline          for     the   offense             of    robbery    to     calculate         his

Guidelines range.

             We reject this argument.                              First, the commentary to

USSG § 2K2.1 states that “ ‘[a]nother offense’ . . . means any

federal, state, or local offense, other than the explosive or

firearms possession or trafficking offense . . . regardless of

whether     a       criminal          charge          was        brought,    or        a    conviction

obtained.”       USSG § 2K2.1, cmt. n.14(C).                              Additionally, we have

held that the cross reference in USSG § 2K2.1 applies to conduct

amounting       to     a    violation            of    state       law.      United          States    v.

Carroll, 3 F.3d 98, 103 (4th Cir. 1993).

             With these standards in mind, we find no error in the

district        court’s           application                of      the     cross           reference.

Accordingly,          we     affirm         the       district       court’s       judgment.           We

dispense     with          oral       argument          because       the     facts         and   legal



                                                       3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.


                                                                AFFIRMED




                                   4